DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a U.S. National Phase Application under 35 U.S.C. 371 of International Application No. PCT/1B2020/060510, which has an international filing date of November 9, 2020, and which claims the benefit of priority from U.S. Provisional Patent Application No. 62/932,511, filed November 8, 2019, U.S. Provisional Patent Application No. 62/955,487, filed December 31, 2019, U.S. Provisional Patent Application No. 62/993,732, filed March 24, 2020, U.S. Provisional Patent Application No. 63/014,211, filed April 23, 2020, and U.S. Provisional Patent Application No. 63/021,373, filed May 7, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2021 was filed on the mailing date of the Application on December 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 22, 2021.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Arguments
Applicant’s arguments, see Remarks page 4, filed August 9, with respect to claims 1, 16 and 17 objection have been fully considered and are persuasive in view of claim 1 amendment and claims 16 and 17 cancelation.  The objection of claim 1 has been withdrawn. The objection of claims 16 and 17 moot.

Applicant’s arguments, see Remarks page 4, filed August 9, with respect to claims 16 and 17 rejection under 35 USC 101 have been fully considered and are persuasive in view of claims cancelation.  The rejection under 35 USC 101 of claims 16 and 17 moot. 

Applicant’s arguments, see Remarks page 4-5, filed August 9, with respect to claims 1-7 and 15-17 rejection under 35 USC 112(b) as being indefinite have been fully considered and are persuasive in view of claims amendment and cancelation.  The rejection under 35 USC 112(b) of claims 1-3 has been withdrawn. The rejection under 35 USC 112(b) of claims 4-7 and 15-17 moot.

Allowable Subject Matter
Claims 1-3 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, the art of the record discloses some of the claimed features of “A system for providing wide field-of-view radar”, particularly characterized by: 
“an antenna array comprising an array of transmitting antennas mounted to a printed circuit board and an array of receiving antennas mounted to the printed circuit board; 
a wave deflection mechanism mounted in proximity to the printed circuit board configured such that 
waves transmitted away from the printed circuit board by the array of transmitting antennas are incident upon the wave deflection mechanism and are directed away from the printed circuit board with a different direction and field of view, and 
waves reflected from objects within a target region towards the wave deflection mechanism are directed towards the receiving antennas onto the printed circuit board; 
at least one binary phase shifter configured and operable to selectively apply a phase shift of 180 degrees to a signal to be transmitted; 
a controller configured to send instructions to the at least one binary phase shifter; 
a receiver having at least one receiving antenna; and 
a post processor comprising 
a memory operable to save received signals, and 
a processing unit operable to apply a 90 degree phase shift to selected received signals stored in the memory, and further operable to sum received signals stored in the memory, 
wherein the controller is operable to 
determine a required complex steering vector for each antenna of the array, the complex steering vector comprising a real component selected from 0 and 180 degrees and an imaginary component selected from 90 and 270 degrees, 
instruct the binary phase shifters to apply a 180 degree phase shift to the signal to be transmitted during a first interval for each antenna having an associated steering vector with a real component of 180 degrees, and instruct the binary phase shifters to apply a 180 degree phase shift to the signal to be transmitted during a second interval for each antenna having an associated steering vector with an imaginary component of 180 degrees, 
wherein the receiver is operable to receive waves reflected towards it during the first time interval and during the second time interval, and 
wherein said post processor is operable to 
apply a 90 degree phase shift to signals received during the second time interval and 
sum the signals received during the first time interval to 90 degree phase shifted signals received during the second time interval”. 
But none of the prior art of record discloses, suggests, or makes obvious the claimed combination, particularly art of record fails at least to disclose “the controller is operable to 
determine a required complex steering vector for each antenna of the array, the complex steering vector comprising a real component selected from 0 and 180 degrees and an imaginary component selected from 90 and 270 degrees, 
instruct the binary phase shifters to apply a 180 degree phase shift to the signal to be transmitted during a first interval for each antenna having an associated steering vector with a real component of 180 degrees, and instruct the binary phase shifters to apply a 180 degree phase shift to the signal to be transmitted during a second interval for each antenna having an associated steering vector with an imaginary component of 180 degrees, 
wherein the receiver is operable to receive waves reflected towards it during the first time interval and during the second time interval, and 
wherein said post processor is operable to 
apply a 90 degree phase shift to signals received during the second time interval and 
sum the signals received during the first time interval to 90 degree phase shifted signals received during the second time interval”.

In that the dependent claims 2-3 depend ultimately from allowable, independent claim 1, these dependent claims 2-3 are allowable for, at least, the reasons for which independent claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gregersen et al. (U.S. Patent 6657577B1) teaches a radar plant and measurement technique for determination of the orientation and the depth of buried objects;
Hyde et al. (U.S. Patent 9647345B2) teaches an antenna system facilitating reduction of interfering signals;
Hyde et al. (U.S. Patent 9923271B2) teaches an antenna system having at least two apertures facilitating reduction of interfering signals;
Zhang et al. (U.S. Patent Application Publication 2022/0120847A1) teaches a radar system with modified orthogonal linear antenna subarrays;
Kim (U.S. Patent Application Publication 2004/0140925A1) teaches an ultra-wideband smart sensor interface network and method;
Sakai et al. (U.S. Patent Application Publication 2019/0271762A1) teaches a radar apparatus;
Abdul Kareem et al. (U.S. Patent Application Publication 2022/0128678A1) teaches a method for radar ranging and transceiver therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648